UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Hancock Fabrics, Inc. (Name of Registrant as Specified in its Charter) Name of Person(s)Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HANCOCK FABRICS, INC. One Fashion Way Baldwyn, Mississippi 38824 NOTICE OF 2’ MEETING TO BE HELD ON AUGUST 15, 2014 To the Stockholders of Hancock Fabrics, Inc.: NOTICE IS HEREBY GIVEN that the 2014 Annual Stockholders’ Meeting (the “Annual Meeting”) of Hancock Fabrics, Inc., a Delaware Corporation (the “Company”, “we”, “us” or “our”) will be held at the Company’s headquarters at One Fashion Way, Baldwyn, Mississippi on Friday, August15, 2014 at 3:00p.m. CST, or as soon thereafter as a quorum shall be present, for the following purposes: 1. To consider and vote upon a proposal to amend the Company’s Amended and Restated Certificate of Incorporation (the “Certificate of Incorporation”) to change the number of issued and outstanding shares of common stock, par value $0.01 per share, of the Company (the “Common Stock”) by effecting a 1,000-for-1 reverse stock split (the “Reverse Stock Split”), as further described in the accompanying proxy statement (“Proxy Statement”), as a result of which stockholders of record of the Company who hold fewer than 1,000 pre-Reverse Stock Split shares of Common Stock will receive a cash payment of $1.20 per pre-Reverse Stock Split share in lieu of receiving a fractional post-Reverse Stock Split share. Stockholders owning at least 1,000 pre-Reverse Stock Split shares, who after the Reverse Stock Split will continue as stockholders, but own a fractional share as the result of the Reverse Stock Split, will receive a cash payment of $1.20 based on the pre-Reverse Stock Split share equivalent of their fractional share. All such fractional shares acquired by the Company in the Reverse Stock Split will be cancelled and returned to the status of authorized but unissued shares. 2. To elect four members of the Board of Directors of the Company (the “Board of Directors”) to hold office until the next Annual Stockholders’ Meeting or until their respective successors have been elected and qualified. The nominees are Sam P. Cortez, Steven R. Morgan, Steven D. Scheiwe and Neil S. Subin. 3. To ratify the appointment of the accounting firm Burr Pilger Mayer, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2015. 4. To consider and act upon such other business as may properly come before the meeting or any adjournments or postponements thereof. The Board has fixed the close of business on July 8, 2014, as the record date for the determination of stockholders entitled to receive notice of and to vote at the Annual Meeting and at any adjournments or postponements thereof. A list of such stockholders will be available for inspection at the principal office of the Company at least 10 days before the date of the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on August 15, 2014: We generally provide our stockholders access to our proxy materials over the Internet instead of mailing them. On or about July 11, 2014, we expect to mail to all stockholders a Notice of Internet Availability of Proxy Materials (the “Notice”) in connection with the solicitation of proxies by our Board of Directors for use at the Annual Meeting and any adjournments thereof. On the date of mailing, we will make our Proxy Statement, including this Notice of Annual Meeting, the form of proxy and our Annual Report on Form 10-K (the “Annual Report”) for the year ended January 25, 2014 (collectively the “proxy materials”) publicly available on the Internet according to the instructions provided in the Notice. If you receive the Notice by mail, you will not receive a printed copy of the proxy materials with the Notice. The Notice will instruct you as to how you may access and review all of the important information contained in the proxy materials, including how to request a printed copy of the proxy materials. The Notice also will instruct you as to how you may submit voting instructions for your proxy over the Internet. All stockholders are cordially invited to attend the Annual Meeting. Any stockholder attending the Annual Meeting may vote in person even though the stockholder has returned a proxy previously. Your proxy is revocable in accordance with the procedures set forth in the Proxy Statement. 2 BY ORDER OF THE BOARD OF DIRECTORS /s/ James B. Brown James B. Brown Executive Vice President, Chief Financial Officer and Secretary Baldwyn, Mississippi , 2014 IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, WE HOPE YOU WILL VOTE AS SOON AS POSSIBLE. TO VOTE YOUR SHARES, PLEASE REFER TO THE INSTRUCTIONS FOR VOTING IN THE COMPANY’S PROXY STATEMENT OR IN THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS OR PROXY CARD. 3 INTRODUCTION 1 SUMMARY TERM SHEET 3 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 6 QUESTIONS AND ANSWERS REGARDING PROPOSALS FOR THE ANNUAL MEETING 7 SPECIAL FACTORS 16 Material Terms 16 Purpose of the Transaction 16 Background of the Transaction 16 Reasons for the Transaction 17 Effects of the Transaction 19 Fairness of Transaction 21 Summary of Fairness Opinion 24 Structure of the Transaction 28 Stockholder Approval 29 Effective Date 29 Exchange of Certificates for Cash Payment 29 Post Reverse Stock Split Book Entry Shares 30 Escheat Laws 30 Regulatory Approvals 31 Litigation 31 Reservation 31 OTHER MATTERS RELATED TO THE TRANSACTION 32 Potential Conflicts of Interest 32 Certain Material U.S. Federal Income Tax Consequences 32 Stockholder Approval under Delaware Law 33 Dissenters’ Rights 33 Information Reporting and Backup Withholding 33 Source and Amounts of Funds 33 SOLICITATION AND VOTING PROCEDURES 34 Outstanding Voting Securities and Voting Rights 34 Quorum and Certain Voting Matters 34 Voting of Proxies 34 Record Date 35 Solicitation of Proxies 35 Revocation of Proxies 35 COMPANY INFORMATION 36 The Company 36 Certain Information Concerning the Company, the Company's Directors and Executive Officers and the Filing Persons 36 Company Securities 36 Security Ownership of Certain Beneficial Owners and Management 38 Securities Authorized for Issuance Under Equity Compensation Plans 40 Related Party Transactions 41 Directors, Executive Officers and Corporate Governance 41 Director Independence 44 Board of Directors 44 Committees of the Board of Directors 45 Compensation of Directors 46 Nomination of Directors 46 Stockholder Communications with Directors 47 Additional Corporate Governance Information 48 Section 16(A) Beneficial Ownership Reporting Compliance 48 Code of Business Conduct and Ethics 48 Principal Accountant Fees and Services 48 Audit Committee Report 49 Compensation of Executive Officers 50 Employment Contracts And Termination Of Employment And Change-In-Control Arrangements 51 MATTERS SUBMITTED FOR STOCKHOLDER VOTE 55 ProposalNo. 1 – Reverse Stock Split 55 ProposalNo. 2 – Election of Directors 55 ProposalNo. 3 – Ratification of The Appointment of Independent Auditors 55 STOCKHOLDER PROPOSALS FOR 2 55 WHERE YOU CAN FIND ADDITIONAL INFORMATION ABOUT THE COMPANY 56 PROXY MATERIALS DELIVERED TO A SHARED ADDRESS 56 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 56 OTHER MATTERS 57 EXHIBIT A: FAIRNESS OPINION OF SUTTER SECURITIES INCORPORATED EXHIBIT B: AMENDMENT TO THE CERTIFICATE OF INCORPORATION 2 PRELIMINARY COPY, SUBJECT TO COMPLETION DATED , 2014 HANCOCK FABRICS, INC. One Fashion Way Baldwyn, Mississippi 38824 PROXY STATEMENT
